Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:

“beamforming module is configured to perform a beamforming process...” in claim 8. 
“an input of the detection feature extracting module in Claim 8”
“a detection feature extracting module is configured to extract a detection feature of each frame based on the sound signals in Claim 8. 
“detection result outputting module is configured to obtain a target voice detection result … in claim 8. 
a structure design unit, a training data processing unit, a feature extraction unit  and a training unit in claim 9.
a second detecting module detecting result outputting module in claim 11.
a reference signal obtaining unit, a calculation unit, a detection result unit in claims 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant described in Section 0092 that a target voice detection device includes a processor and the memory are connected via the system bus. 
In Sections 0044-0045 the beamforming Algorithm is also described for one ordinary skilled in the art to understand the process of beamforming. 
The structure design unit, training data processing unit, a feature extraction unit and the training unit is described to be included in the model constructing module which is already explained as controlled by the processor of the detection device. 
Examiner is of the view that all algorithm within modules and units are processed by the processor of the detection device and therefore based on the description in the specification (Sections: 0092,0044-0045 and 0095)
Section 0105 also describes that fig. 5 shows a structure of the model constructing module which provides enough structure for the model construction which includes structure design unit, a training data processing unit, feature extraction unit and a training unit. Therefore all the above mentioned units are included in the structure model.  
 If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Examiner’s reason for Allowance
Claims 1-5, 7-10 and 12-15 are allowed. Renumbered as 1-13.
Claim 1: A target voice detection method, comprising:
receiving sound signals collected by a microphone array;
performing a beamforming process on each frame of the sound signals to obtain beams in different directions for the each frame; 

inputting an extracted detection feature of a current frame into a pre-constructed target voice detection model to obtain a model output result; [[and]] 
obtaining a target voice detection result of the current frame based on the model output result; and 
performing target voice detection based on an intensity difference to obtain an intensity difference-based detection result, wherein the obtaining a target voice detection result of the current frame based on the model output result comprises: 
fusing the intensity difference-based detection result and the model output result to obtain the target voice detection result of the current frame.

The following is an examiner's statement of reasons for allowance:Regarding claims 1, the prior art of record, specifically Watanabe et al. (US Patent Application Publication #20180261225) teaches a neural sub-network trained to extract the speech features from the channel signal. In this implementation, the sub-network is jointly trained with a first sub­network and a second sub-network. (Paragraphs 0035). 
Li et al. (US 2019/0034784) teaches a deep neural networks (DNNs) have revolutionarily addressed the above-mentioned defect by adding a hidden intermediate layer between the input layer and the output layer, improving network performance in handling complex problems (Paragraphs 0007).
However, none of the prior art cited alone or in combination provides the motivation to teach obtaining a target voice detection result of the current frame based on the model output result; and 
performing target voice detection based on an intensity difference to obtain an intensity difference-based detection result, wherein the obtaining a target voice detection result of the current frame based on the model output result comprises: 
fusing the intensity difference-based detection result and the model output result to obtain the target voice detection result of the current frame
	

Claim 8, A target voice detection apparatus, comprising: a signal receiving module, a beamforming module, a detection feature extracting module, a first detecting module, 
and a detection result outputting module, wherein the signal receiving module is configured to receive sound signals collected by a microphone array and output the sound signals to the beamforming module, 
the beamforming module is configured to perform a beamforming process on each frame of the inputted sound signals to obtain beams in different directions for the each frame, 
an input of the detection feature extracting module is connected to an output of the signal receiving module and an output of the beamforming module, 

the first detecting module is configured to input a detection feature of a current frame extracted by the detection feature extracting module into a pre-constructed target voice detection model to obtain a model output result, 
and send the model output result to the detection result outputting module, and 
the detection result outputting module is configured to obtain a target voice detection result of the current frame based on the model output result,
wherein the apparatus further comprises a second detecting module, having an input connected to an output of the beamforming module, 
configured to perform target voice detection based on an intensity difference to obtain an intensity difference-based detection result and send the intensity difference-based detection result to the detection result outputting module, 
and wherein the detection result outputting module is further configured to fuse the intensity difference-based detection result and the model output result to obtain the target voice detection result of the current frame.
The following is an examiner's statement of reasons for allowance:Regarding claims 8, the prior art of record, specifically Watanabe et al. (US Patent Application Publication #20180261225) teaches a neural sub-network trained to extract the speech features from the channel signal. In this implementation, the sub-network is jointly trained with a first sub­network and a second sub-network. (Paragraphs 0035). 

wherein the apparatus further comprises a second detecting module, having an input connected to an output of the beamforming module, 
configured to perform target voice detection based on an intensity difference to obtain an intensity difference-based detection result and send the intensity difference-based detection result to the detection result outputting module, 
and wherein the detection result outputting module is further configured to fuse the intensity difference-based detection result and the model output result to obtain the target voice detection result of the current frame.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        02/03/2022